People v Shabazz (2020 NY Slip Op 02974)





People v Shabazz


2020 NY Slip Op 02974


Decided on May 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2020

Acosta, P.J., Renwick, Webber, Gesmer, JJ.


11543 362N/13 4232N/13

[*1] The People of the State of New York, Respondent,
vAmir Shabazz, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Paul Wiener of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rachel Bond of counsel), for respondent.

Judgment, Supreme Court, New York County (Melissa C. Jackson, J. at first plea; Michael J. Obus, J., at second plea and sentencing), convicting defendant of attempted assault in the first degree (two counts), criminal possession of a weapon in the second degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him to an aggregate term of five years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for a youthful offender determination, and otherwise affirmed.
As the People concede, based on People v Rudolph (21 NY3d 497 [2013]), defendant is entitled to resentencing for an express youthful offender determination.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2020
CLERK